United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1698
Issued: February 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 18, 2011 appellant filed a timely appeal of a May 2, 2011 decision of the Office
of Workers’ Compensation Programs (OWCP) denying her request for reconsideration because it
was not timely filed and failed to establish clear evidence of error. Since more than one year
elapsed since the most recent merit decision of November 13, 2002 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2 and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to present clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new medical evidence accompanying her request for appeal. The Board may not consider
new evidence for the first time on appeal that was not before OWCP at the time it issued the final merit decision in
the case. 20 C.F.R. § 501.2(c). Appellant may submit such evidence to OWCP pursuant to a request for
reconsideration.

On appeal, appellant contends that accompanying medical evidence from her attending
physicians established continuing residuals of an accepted left sacroiliac joint strain.3 She asserts
that various second opinion physicians were biased and unprofessional.
FACTUAL HISTORY
This is the second appeal before the Board. By decision and order issued March 18,
2011,4 the Board affirmed a December 29, 2009 decision of OWCP denying appellant’s request
for a hearing on the grounds that she had previously requested reconsideration. The law and the
facts of the case as set forth in the Board’s decision are incorporated by reference.
OWCP accepted that on January 12, 1995 appellant, then a 31-year-old letter carrier,
sustained a left sacroiliac joint strain when she lifted trays of mail. By decision dated
December 12, 2000, and affirmed by decisions dated May 15 and October 25, 2001 and
November 13, 2002, OWCP found that she had no continuing residuals of the accepted sacroiliac
strain.
In an April 18, 2011 letter, appellant requested reconsideration. She asserted that the
medical opinion of her attending physicians established continuing residuals of an accepted left
sacroiliac strain. Appellant contended that second opinion physicians in her case were biased,
rude and unprofessional.
By decision dated May 2, 2011, OWCP denied reconsideration on the grounds that
appellant’s request was not timely filed and failed to present clear evidence of error. It found
that her April 18, 2011 letter did not constitute factual or medical evidence which would be
sufficient on its face to raise a substantial question regarding the correctness of OWCP’s
November 13, 2002 decision.
LEGAL PRECEDENT
Section 8128(a) of FECA5 does not entitle a claimant to a review of an OWCP decision
as a matter of right.6 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.7 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.8 The Board has found that the imposition of this
3

Appellant also argued entitlement to a schedule award. As there is no final OWCP decision on this aspect of the
claim, it is not an issue in the present appeal. See 20 C.F.R. § 501.2(c).
4

Docket No. 10-1640 (issued March 18, 2011).

5

5 U.S.C. § 8128(a).

6

Thankamma Mathews, 44 ECAB 765, 768 (1993).

7

Thankamma Mathews, id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

8

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in OWCP’s limitation of its discretionary authority;
see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

2

one-year time limitation does not constitute an abuse of the discretionary authority granted
OWCP under 5 U.S.C. § 8128(a).9
In those cases where requests for reconsideration are not timely filed, OWCP must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its
regulations.10 OWCP’s regulations state that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in OWCP’s regulations, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of OWCP.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which decided by OWCP.12 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.14 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.15 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error by OWCP.16 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.17
ANALYSIS
In its May 2, 2011 decision, OWCP properly determined that appellant failed to file a
timely application for review. It rendered its most recent merit decision on November 13, 2002.
Appellant’s request for reconsideration was dated April 18, 2011, more than one year after
November 13, 2002. Accordingly, her request for reconsideration was not timely filed.
In the April 18, 2011 letter, appellant contended that her physicians’ opinions were
sufficient to establish continuing residuals of the accepted back injury. She argued that second
opinion physicians were biased against her. The Board finds that appellant’s April 18, 2011
9

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 6, Jesus D. Sanchez, supra note 7.

10

Thankamma Mathews, supra note 6.

11

20 C.F.R. § 10.607(b).

12

Thankamma Mathews, supra note 6.

13

Leona N. Travis, 43 ECAB 227 (1991).

14

Jesus D. Sanchez, supra note 7.

15

Leona N. Travis, supra note 13.

16

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

17

Gregory Griffin, supra note 8.

3

letter does not raise a substantial question as to whether OWCP’s November 13, 2002 decision
was in error or prima facie shift the weight of the evidence in her favor. Therefore, it is
insufficient to establish clear evidence of error.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of OWCP’s November 13, 2002 decision. Consequently, OWCP properly denied
appellant’s reconsideration request as her request does not establish clear evidence of error.
On appeal, appellant contends that accompanying medical reports established continuing
residuals of the accepted left sacroiliac joint strain and that second opinion physicians were
biased against her. The Board notes that her arguments and the majority of the medical reports
were previously considered and rejected by OWCP prior to November 13, 2002. Appellant has
not explained how further consideration of such evidence raises a substantial question as to the
correctness of OWCP’s November 13, 2002 decision. Regarding the medical documents that are
new and not previously considered by OWCP, the Board may not consider new evidence for the
first time on appeal.18
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

18

See supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 2, 2011 is affirmed.
Issued: February 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

